Townsend, Judge,
concurring specially. The material portion of this accusation charges the defendant with operating a motor vehicle upon a named public street and highway “at a speed greater than was reasonable and prudent under the conditions and having regard to the actual and potential hazards then existing, and did fail to so control the speed of said vehicle so as to avoid colliding with another vehicle on said highway.” The act of 1910 (Ga. L. 1910, p. 92) made an offense the operation of a motor vehicle “at a rate of speed greater than is reasonable and proper, having regard to the traffic and use of such highway or so as to endanger the life or limb of any person or the safety of any property.” This statute was held too uncertain and indefinite in its terms to be capable of enforcement. Empire Life Ins. Co. v. Allen, 141 Ga. 413 (81 S. E. 120); Hayes v. State, 11 Ga. App. 371 (75 S. E. 523); Strickland v. Whatley, 142 Ga. 802 (83 S. E. 856), but not too' vague to provide a rule of conduct in civil cases. In Teague v. Keith, 214 Ga. 853 (108 S. E. 2d 489) the Supreme Court, pointin’g out that the sections are similar, held Code § 68-1626 (a) which is in the language of this accusation sufficient to furnish a rule of conduct in civil cases, and, by quoting the Strickland case, implied on parity of reasoning that it would be insufficient in a criminal case. With this conclusion I agree, the two provisions being substantially identical. Accordingly, the accusation here fails to set forth a criminal offense. There was no demurrer, however, and, after verdict, the defendant’s remedy is not by motion for a new trial (which would leave the case to be tried over under an accusation charging no offense) but by motion in arrest of judgment. Eaves v. State, 113 Ga. 749 (7) (39 S. E. 318); Kelly v. Strouse & Bros., 116 Ga. 872, 897 (43 S. E. 280). Special ground 7 of the *493amended motion for new trial complains that the court charged that the language above set out “is the law of this State.” There being no attack in the trial court on the constitutionality of the statute, the question cannot be raised in this court for the first time, and, as to civil cases, it is certainly the law of the State, and the charge was not error for the reason assigned. I therefore concur specially in the judgment of affirmance because the trial court did not err in denying the defendant a new trial.